—Order, Family Court, Bronx County (Marjory Fields, J.), entered on or about February 23, 1999, which, upon a fact-finding determination of permanent neglect against respondent father, terminated his parental rights with respect to the subject child and transferred custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that respondent, during the statutorily relevant time period, failed to maintain substantial contact with his daughter and failed to plan for her future, despite petitioner agency’s diligent efforts to assist him in meeting his *242parental obligations (Social Services Law § 384-b [7] [a]; see, Matter of Star Leslie W., 63 NY2d 136). The only plan offered by respondent for his daughter was for her to live with his mother. Respondent’s mother, however, refused to take the child and never contacted her (see, Matter of Charles Frederick Eugene M., 171 AD2d 343, 347, appeal dismissed 79 NY2d 977). Family Court’s determination that freeing the child for adoption by the foster family with whom she has lived since infancy was in the child’s best interests is supported by a fair preponderance of the evidence (see, Matter of Joseph Jerome H., 224 AD2d 224). Concur — Sullivan, P. J., Rosenberger, Williams, Mazzarelli and Friedman, JJ.